George J. Wall, OSB No. 934515
gwall@eastpdxlaw.com
825 NE 20th Ave., Suite 330
Portland, OR 97232
Telephone: 503-236-0068
Facsimile: 503-236-0028
 Attorney for Plaintiff, Debra Reysen




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON


DEBRA REYSEN,                                 Civil Action No.: 3:15-CV-00739-AA

        Plaintiff,                            ORDER AWARDING ATTORNEY FEES
                                              PER 28 USC 406(b)
   V.

ANDREW PAUL, Commissioner,
Social Security Administration,

        Defendant.



        IT IS HEREBY ORDERED pursuant to 42 USC 406(b), an attorney fee in the

amount of $30,300.00 is approved to plaintiff's counsel. Credit is taken for EAJA fees

paid in the amount of $17,000.00, so that the net amount due plaintiff's counsel is

$13,300.00.

        IT IS   so ORDERED:   A~U.St      ~ 1 101q

                                        Lrll_0
                                  US DISTRICT COURT JUDGE
